APPENDIX TO PTOL-413FA
	Applicant is advised that the proposed amendments submitted 3/9/2021 HAVE NOT been marked for entry.
	As discussed in the interview held on 3/26/2021 with John Van Amsterdam, Curtis Powell, and Katrien Vlassak, applicant’s proposed amendments in the Response to First Action Interview Pre-Interview Communication filed 3/9/2021 would overcome the rejection of claims 2, 4, 6, 8-10, 13, and 15-18 under 35 USC 112, 2nd paragraph, set forth in the First Action Interview Pilot Program Pre-Interview Communication mailed 2/8/2021.  The proposed amendments to claims 4 and 6 would overcome the rejection of these claims as being duplicate claims.  The proposed amendment to claim 7 would overcome the indefiniteness rejection.  These rejections are not repeated below.

	Applicant’s arguments in the Response to First Action Interview Pre-Interview Communication filed 3/9/2021 states that claims 2, 4, 6, 8-10, 13, and 15-18 encompass a base immunoglobulin single variable domain (VH or VHH) that already has the recited amino acids at the named positions as well as modifying a base immunoglobulin single variable domain (VH or VHH) to substitute or provide the named amino acids at the recited positions.

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing paragraph (at page 1 of the specification) should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.
Priority
	The application as filed is not a continuation of application 16/695,420.  The instant application is a continuation-in-part application as it adds material not disclosed in the parent applications.  The claims originally filed in this application on 12/9/2020 do not correspond to those originally filed in any of the parent applications: 16/695,420; 15/311,564; or PCT/EP2015/060643.  Instant claims 1 and 11 recite modifying an immunoglobulin single variable domain “to have reduced aspecific binding to its C-terminal end.”  “Reduced aspecific binding to its C-terminal end” is not disclosed in the instant specification or parent applications.  Reduced binding of pre-existing anti-VH autoantibodies in sera from healthy, naïve subjects does not provide support for what is now claimed.  It is also noted that the original claims in the parent applications and PCT were not directed to methods of modifying an immunoglobulin single variable domain (VH or VHH) to have reduced aspecific binding to its C-terminal end.  The instant claims are directed to methods of modifying combinations of amino acid positions to reduce aspecific binding where the claimed amino acid position combinations are not disclosed in the instant or parent applications.  Should applicant disagree, they should point to basis by page and line number for both the individual mutations and the combinations of mutations to reduce aspecific binding recited in each of the instant claims sufficient to support the breadth of the claims.  For example, pointing to the basis for substituting any amino acid in Kabat position 89 that is not L so that becomes L in order to reduce aspecific binding where the substitution at Kabat position 89 is the only substitution as in claim 1.  For example, pointing to the basis for substituting any amino acid at Kabat position 112 that is not K or Q so that becomes K or Q in order to reduce aspecific binding where the substitution at Kabat position 112 is the only substitution as in claim 11.  Basis for the generic methods as claimed is not seen.  Applicant is 

The effective filing date for the current claims is 12/9/2020.

	As discussed in the interview held on 3/26/2021, applicant could amend the claims to recite language that had support in the parent applications to establish an earlier effective filing date (e.g. reduced binding of pre-existing anti-VH autoantibodies in sera from healthy, naïve subjects).   This would not change the status of the current application as a continuation-in-part application.  Note that the totality of the amended claims (not just individual limitations) would need to have basis to establish an earlier effective filing date for the claims and avoid a new matter rejection.  That is, the particular mutations recited in the claims need to be disclosed in the context of the functional language (e.g. presence of 11V and 89L in an ISVD provides reduced binding of pre-existing anti-VH autoantibodies in sera from healthy, naïve subjects).

	Claims 1 and 11 as written are interpreted as requiring a base immunoglobulin single variable domain (VH or VHH) that is then modified as recited. 
	As discussed in the interview held on 3/26/2021, the examiner considers that the “and/or” limitation in claim 1 reflects four situations.  They are an unmodified (base) ISVD having:
	(1) 11V and 89L;
	(2) any amino acid other than V at 11 and any amino acid at 89;

	(4) any amino acid other than V at 11 and any amino acid other than L at 89.
	Embodiment (1) is not encompassed by the claims as no modification or mutation is required.  Embodiment (4) requires mutation of 11 to valine as well as mutation of 89 to leucine.  Embodiment 2 permits mutation of 11 to valine where 89 can remain any amino acid and embodiment 3 permits mutation of 89 to leucine where 11 can remain any amino acid.  The last three lines of the claim are viewed as specifying the mutation if either position 11 or 89 is mutated but not limiting the claim to mutating both positions.
	 It appears from applicant’s 3/9/2021 response they intended claim 1 to require that the final ISVD as modified by the claimed method to have both 11V and 89L.  The claim as written does not require this.  Note for example, that if the base ISVD already has 11V, then no mutation at position 11 occurs as recited in the last three lines of the claim.  Applicant will consider amending the claim to clarify their intent.

Claim Rejections - 35 USC § 102
	Claims 1, 8-10, and 19 are anticipated by Baumeister et al. (WO 2012/175741).  Baumeister et al. discloses an immunoglobulin single variable domain (ISVD) in which Kabat position 11 is mutated from leucine (L) to valine (V) (i.e. L11V).  The ISVD is identified as SEQ ID NO: 81 and this ISVD reduced aspecific binding.  See at least Table X at page 77.  The sequence for SEQ ID NO: 81 is disclosed on page 19/20 of Figure 9.  Kabat position 14 is P.  Kabat position 41 is P.  Kabat position 108 is L. Baumeister et al. discloses further mutating such ISVDs by adding a C-terminal extension of 1-5 amino acid residues.  The ISVDs can be included in fusion proteins containing multiple ISVDs.  See at least claims and pages 4-25.
As discussed in the interview held on 3/26/2021, this rejection would be obviated if claim 1 required mutation of 11 to valine as well as mutation of 89 to leucine.  

	Claims 1-20 are anticipated by Staelens et al. (U.S. Patent Application Publication 2019/0367598, published 5 December 2019, more than one year prior to the effective filing date for the current claims).
	Staelens et al. discloses mutating individual and combinations of amino acids in ISVDs in order to reduce binding to pre-existing antibodies.  Suitable mutations that can reduce the binding by pre-existing antibodies (and suitable combinations of such mutations) can comprise mutations (and in particular substitutions) at one or more of positions 11, 13, 14, 15, 40, 41, 42, 82, 82a, 82b, 83, 84, 85, 87, 88, 89, 103, 108 and/or mutations at one or more positions in the C-terminal VTVSS sequence (i.e. positions 109, 110, 111, 112 and 113), with one or more mutations at positions 11, 89, 110 and/or 112 being particularly preferred.  Some preferred but non-limiting examples of such mutations are suitable substitutions (where required) such that after the mutation, at the indicated position, one of the following amino acid residues is present: 11L, 11K, 11V, 14A, 14P, 41A, 41L, 41P, 41S, 41T, 42E, 42G, 87A, 87T, 89A, 89L, 89T, 108L, 110K, 110Q, 112K and/or 112Q (with 11L, 89A, 89L, 89T, 110K, 110Q, 112K and 112Q being particularly preferred); or any suitable combination of such substitutions, such as for example and without limitation: 11V in combination with 89L or 89T; 11V in combination with 110K or 110Q; or 11V in combination with 89L and 110K or 110Q.  Such mutations that reduce binding by pre-existing antibodies may also be suitably combined with one or more other mutations (such as with one or more humanizing substitutions).  See at least paragraph [0056] as well as paragraphs [0062-0075]. When a compound of the invention has an ISVD at its C-terminal end 
	Staelens et al. discloses mutating ISVDs to have 11V in combination with 89L (see instant claim 1).  This combination can also be combined with mutations to provide 110K or 110Q (see instant claim 2), mutations to provide 112K or 112Q (see instant claims 4 and 6), to provide A or P at position 14 (see instant claim 8), to provide A or P at position 41 (see instant claim 9), to provide L at 108 (see instant claim 10).   Staelens et al. discloses mutating ISVDs to have 112K or 112Q (see instant claim 11).  This mutation can be combined with mutations to provide L at 108 (see instant claim 11).   These mutations can be combined with mutations to provide 110K or 110Q (see instant claim 13); to provide 11L, 11V, or 11K (see instant claim 15); to provide A or P at position 14 (see instant claim 16); to provide A or P at position 41 (see instant claim 17); and/or to provide 89T, 89V or 89L (see instant claim 18).  Staelens et al. discloses including C-terminal extensions of 1 to 5 amino acids to the modified ISVDs.  (See instant claims 3, 5, 7, 12, and 14.)  These ISVDs can be part of larger fusion proteins containing multiple ISVDs.  (See instant claims 19 and 20.)
	The claims are anticipated.
As discussed in the interview held on 3/26/2021, this rejection would be obviated if the claims were amended such that they were entitled to the earlier effective filing date of parent application 15/311,564 (11/16/2016).

Double Patenting
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,858,418 in view of Staelens et al. (U.S. Patent Application Publication 2019/0367598, published 5 December 2019, more than one year prior to the effective filing date for the current claims).
	The ‘418 claims are directed to methods of modifying a protein to have reduced aspecific protein binding to the C-terminal end of an immunoglobulin single variable domain (VH or VHH).  The C-terminal extension can be 1 to 5 amino acids.  (See instant claims 3, 5, 7, 12, and 14.)  The immunoglobulin single variable domain (VH or VHH) can be part of a larger fusion protein.  (See issued claims 13 and instant claims 19-20.)  The ‘418 claims do not recite the particular mutations recited in instant claims 1-2, 4, 6, 8-11, 13, and 15-18.  Note that instant claims 1 and 11 do not exclude having a C-terminal ending as in the ‘418 claims.
Staelens et al. is applied as above. Staelens et al. discloses mutating ISVDs to have 11V in combination with 89L (see instant claim 1).  This combination can also be combined with mutations to provide 110K or 110Q (see instant claim 2), mutations to provide 112K or 112Q (see instant claims 4 and 6), to provide A or P at position 14 (see instant claim 8), to provide A or P at position 41 (see instant claim 9), to provide L at 108 (see instant claim 10).   Staelens et al. discloses mutating ISVDs to have 112K or 112Q (see instant claim 11).  This mutation can be combined with mutations to provide L at 108 (see instant claim 11).   These mutations can be 
	It would have been obvious to include the additional modifications disclosed by Staelens et al. to the modifications recited in the ‘418 claims thereby resulting in the methods of the instant claims.  One would have been motivated to do so in order to provide additional methods of modifying a protein to have reduced aspecific binding at the C-terminal end of the protein.
	As discussed in the interview held on 3/26/2021, this rejection would be obviated if the claims were amended such that they were entitled to the earlier effective filing date of parent application 15/311,564 (11/16/2016).

	Information Disclosure Statement
	The Information Disclosure Statement submitted 3/19/2021 has been considered.  The initialed copy is attached to this Office action.
	WO 2014/004427 (cited on IDS) discloses SEQ ID NO: 194.  This sequence corresponds to a variable heavy (VH) chain domain.  It has leucine at Kabat position 11 and valine at Kabat position 89 (corresponding to amino acid 93 of SEQ ID NO: 194).  (See sequence listing for this document filed as part of the 3/19/2021 IDS.)  However, SEQ ID NO: 194 is not disclosed as a single domain antibody.  This VH is paired with the variable light (VL) chain domain of SEQ ID NO: 202 to form an antibody 
	WO 2013/116296 (cited on IDS) discloses SEQ ID NO: 226.  This sequence corresponds to a variable heavy (VH) chain domain.  It has leucine at Kabat position 11 and valine at Kabat position 89 (corresponding to amino acid 93 of SEQ ID NO: 226).  (See sequence listing for this document filed as part of the IDS.)  However, SEQ ID NO: 226 is not disclosed as a single domain antibody.  This VH is paired with the variable light (VL) chain domain of SEQ ID NO: 234 to form an antibody fragment that binds ASIC1.  See at least paragraph [10] and Table 1 for antibody 6362P.  There is no disclosure or evidence that SEQ ID NO: 226 alone binds human ASIC1 as a single domain antibody.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa